COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00045-CV


Deborah Kay Logsdon and Mark              §    From the 233rd District Court
Allen Logsdon
                                          §    of Tarrant County (233-510709-12)
v.
                                          §    November 25, 2015

Mark Edward Logsdon                       §    Opinion by Justice Walker



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the first three paragraphs under the heading “Judgment” on page 24 of the

corrected final decree of divorce so that the new first paragraph under the

heading “Judgment” will begin with the following: “The Court finds that CAROLE

ORTH has satisfactorily discharged all of the attorney duties and obligations

under chapter 107 of the Texas Family Code, . . . .”        It is ordered that the

judgment of the trial court is affirmed as modified.
      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker